Citation Nr: 1610058	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  14-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including, but not limited to, a personality disorder, alcohol and drug abuse, depression, anxiety, manic disorder, a mood disorder, not otherwise specified and bipolar disorder, unspecified.

2.  Entitlement to service connection for low blood pressure.

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 to May 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a letter dated October 20, 2014, the Veteran's attorney argued entitlement to service connection for low blood sugar as secondary to non-service connected psychiatric conditions.  It remains unclear whether this is a typographical error and was actually intended to state "low blood pressure" or a new claim of entitlement to service connection.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action indicated.

The Board acknowledges that the Veteran, in her substantive appeal (VA Form 9), declined to check any of the boxes specifying whether or not he desired a hearing before a Veterans Law Judge.  Thereafter, she received additional correspondence in September 2014 requesting that he inform VA if he wanted a hearing in connection with his claim.  However, the Veteran did not respond to that request. Therefore, the Board finds that she has effectively waived his right to a hearing.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's claims of entitlement to service connection for a psychiatric disorder, low blood pressure and headaches.

The Veteran was afforded a VA PTSD examination in June 2011 with a July 2011 addendum.  However, the Board finds the opinion inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was diagnosed with a mood disorder, not otherwise specified, alcohol dependence and drug abuse and an Axis II personality disorder, not otherwise specified.  The Veteran did not meet the DSM-IV criteria for PTSD.  The VA examiner stated that the Veteran displayed disturbance of mood and problems with adjustment prior to the service and that the Veteran's personality disorder was most likely was present before service.  The examiner opined that it was less likely than not that the Veteran's mental illness was caused by her military service.  However, her adjustment to military service would have most likely been affected by her psychological symptoms.  Due to the Veteran's reported substance abuse, the diagnosis of mood disorder, not otherwise specified did not rule out substance abuse induced mood disorder which was consistent with her service medical records (Driving while impaired indicated on evaluation dated April 25, 1990).  The examiner could not say without resorting to mere speculation whether the Veteran's military service aggravated her mental disorder beyond the normal course of the illness.  The etiology of any current psychiatric disability remains unclear to the examiner.  The VA examiner's opinion suggests that the Veteran may have had a psychiatric disorder and/or a personality disorder that pre-existed her active duty and that an alcohol or drug abuse issue may be related to a psychiatric condition.  Thus, a remand is necessary to provide a VA examination and opinion to address the nature and etiology of any current psychiatric disorder.  

The Veteran asserts entitlement to service connection for low blood pressure.  A private treatment record suggests the Veteran may have a current low blood pressure disability.  For example, the Veteran had a blood pressure reading of 99/59 in a November 14, 2009 private treatment record.  The Veteran's service treatment records (STRs) reflect that the Veteran had blood pressure levels sitting of 90/60 and 98/138 upon entry examination in September 1989 and levels sitting of 100/70 upon exit examination in May 1990.  On the associated report of medical history upon exit, the Veteran endorsed having low blood pressure, dizziness or fainting spells and the Veteran explained that she was told she had low blood pressure.  These facts satisfy the low standard for provision of a VA examination.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts entitlement to service connection for headaches.  On the Veteran's report of medical history upon exit dated May 1990, the Veteran endorsed having frequent or severe headaches.  A January 13, 2012 VA treatment record reflects the Veteran reported headaches.  In light of the Veteran's report of symptoms and the fact she had not been provided a VA examination to the claim, the Board finds the Veteran must be afforded a VA examination to determine the nature and etiology of the claimed headache condition.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of the Veteran's psychiatric conditions.  

The Veteran's claims file (including this remand) must be reviewed by the examiner.  Based on a review of the claims file the examiner must provide a written response to the following request/inquiries: 

(a)  Clearly identify all psychiatric disabilities that are currently shown or that have been shown at any time since August 2010.  Address any conflicting diagnoses of record.

(b)  If a personality disorder existed prior to service, is it at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury during military service that resulted in additional disability?

(c)  For any currently diagnosed psychiatric disorder (other than a personality disorder) that existed prior to service:

(i)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a psychiatric condition(s) that existed prior to his entry onto active duty? 

(ii)  If the answer to (i) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

(d)  For any acquired psychiatric condition that did not pre-exist service, is it at least as likely as not (a 50 percent or greater probability) that the condition(s) is caused or aggravated his active duty service?

(e)  If, and only if, the provider finds that the Veteran had a psychiatric disability related to service, provide an opinion as to whether it is at least as likely as not a 50 percent or greater probability) that the Veteran has a substance abuse disorder secondary to any such psychiatric disability?
		
The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.

A rationale for each opinion must be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for an appropriate VA examination(s) to address the nature and etiology of any headache or low blood pressure condition(s).  

The Veteran's claims file (including this remand) must be reviewed by the examiner.  Based on a review of the claims file the examiner must provide a written response to the following request/inquiries: 

(a)  Clearly identify any current disability(ies) manifested by low blood pressure and/or headaches.

(b)  For any diagnosis identified above, is it at least as likely as not (a 50 percent or greater probability) that the condition(s) is caused or aggravated her active duty service?

(c)  If, and only if, the provider finds that the Veteran had a psychiatric disability related to service, provide an opinion as to whether it is at least as likely as not a 50 percent or greater probability) that the Veteran has a low blood pressure or headache disability as secondary to any such psychiatric disability?

A complete rationale should be provided for any opinion expressed.

3.  After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to service connection for a psychiatric disorder, low blood pressure and headaches should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



